Sherry Williamson

From:                                 djudge@co.dawson.tx.us
Sent:                                 October 14, 2014 10:33 AM
To:                                   Sherry Williamson
Subject:                              Re: 11-14-00268-CV


Ms. Williamson:


We did receive the Order and now have received your letter setting hearing for oral argument on 10/16.

Thank you.


Jana Furlow
Court Administrator
106th District Court
Dawson, Gaines, Garza & Lynn Counties
806.872.3740
806.872.7810 (facsimile)


CONFIDENTIALITY NOTICE: This email communication may contain private, confidential, or legally privileged information intended for
the sole use of the designated and/or duly authorized recipient(s). If you are not the intended recipient or have received this email in
error, please notify the sender immediately by email and permanently delete all copies of this email including all attachments without
reading them. Ifyou are the intended recipient, secure the contents in a manner that conforms to all applicable state and/or federal
requirements related to privacy and confidentiality of such information.
Sherry Williamson

From:                              djudge@co.dawson.tx.us
Sent:                              October 14, 2014 9:28 AM
To:                                COAllNoticingService
Subject:                           RE: Notice(s): 11-14-00268-CV


Received




—Original Message
From: coallnoticinqservice(S)txcourts.gov
Sent: Monday, October 13, 2014 6:19pm
To: diudae(5)co.dawson.tx.us
Subject: Notice(s): 11-14-00268-CV


You have received notice(s) for the following case(s):


11-14-00268-CV
TC #14-4486 and 14-4487
In re The State of Texas ex rel Michael Munk, District Attorney, 106th Judicial District

Files
ORDER ENTERED_FILECOPY.pdf
1114268CV-StateexrelMunk.pdf


Thank you,
Sherry Williamson
11th Court of Appeals

Do not reply to this message. If you have questions, please contact the Court at (254) 629-2638.
Sherry Williamson

From:                             Jessica Garza <jess_mtzlaw@aol.com>
Sent:                             October 14, 2014 10:04 AM
To:                               Sherry Williamson
Subject:                          No. 11-14-00267
Attachments:                      img-X14100153-0001.pdf



Dear Sherry,

        We received Court Order and will be present for Oral Argument on Thursday, October 16, 2014.

Thank you in advance,

Jessica Garza - Paralegal
Law Office of David Martinez
1663 Broadway
Lubbock, Texas 79401
806-744-1692 (Office)
806-744-5660 (Fax)
jess mtzlaw@aol.com


—Original Message—
From: David Martinez Law Office <xeroxtx@)suddenlinkmail.com>
To: jess_mtzlaw <iess mtzlaw@,aol.com>
Sent: Tue, Oct 14, 2014 7:59 am
Subject: Law Office Scan